Mr. Justice Robb
delivered the opinion of the Court:
This is an appeal by Samuel M. Herber from a decision of the Commissioner of Patents rejecting the following two claims of appellant’s application for patent:
“1. The herein-described method of producing a lower boiling point hydrocarbon from a higher boiling point hydrocarbon in a retort operating under pressure and operatively connected with a condenser, consisting of first cracking the oil in the retort by the direct application of heat thei-eto, passing the resulting vapor into a separatory chamber within which is maintained a cushion of steam into which the lighter portion of the vapor from the cracked oil finds its way and is carried with a portion of the steam to the condenser, while the heavier portion is arrested by the steam.
“2. The herein-described method of producing a lower boiling point hydrocarbon from a higher boiling point hydrocarbon in a retort operating under pressure and operatively connected with a condenser, consisting of first cracking the oil in the retort by the direct application of heat thereto and passing the resulting vapor into a separatory chamber operatively connected with the retort and condenser and in which is maintained a cushion of *526steam, into which the lighter portion of the cracked oil finds its way and is carried with a portion of the steam to the condense!’, while the heavier portion arrested by the steam is returned to the retort.”
After careful consideration of appellant’s brief, in connection with the record, we have reached the conclusion that the decision of the Commissioner should be affirmed, and upon the ground stated, by him. In other words, we are fully satisfied that the Forward patent, No. 1,189,083, of June 27, 1916, is a complete anticipation of appellant’s claims.
The decision is affirmed. Affirmed.
Mr. Chief Justice Covington, of the Supreme Court of the District of Columbia, sat with the Court in the hearing and determination of this appeal in the place of Mr. Chief Justice Si-iepard.